IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :        NO. 194
                                           :
AMENDMENT OF RULES 218(f)(1),              :        DISCIPLINARY RULES
(f)(3), and (g)(1) OF THE                  :
PENNSYLVANIA RULES OF                      :        DOCKET
DISCIPLINARY ENFORCEMENT                   :
                                           :


                                        ORDER


PER CURIAM

       AND NOW, this 31st day of March, 2020, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; which followed the proposal to
amend Pa.R.D.E. 218(f)(1), (f)(3), and (g)(1) having been published for comment in the
Pennsylvania Bulletin, 49 Pa.B. 7166 (December 7, 2019):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 218(f)(1), (f)(3), and (g)(1) of the Pennsylvania Rules of
Disciplinary Enforcement are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.